Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about March 4, 1994, which, in an action seeking damages for injuries sustained in a slip and fall and for loss of consortium, insofar as appealed from, denied defendant-appellant’s motion to compel production of records of certain of plaintiff hus*350band’s pre-accident treatment, unanimously affirmed, without costs.
The records of certain of plaintiff husband’s treatment some two and a half years before the accident, are not material and necessary to the loss of consortium claim or defenses thereto. Even if they were, the interests of justice do not significantly outweigh the need for confidentiality in the circumstances. We have considered defendant-appellant’s other arguments and find them to be meritless. Concur—Rosenberger, J. P., Ellerin, Rubin, Ross and Tom, JJ.